


Exhibit 10.1


TUMI HOLDINGS, INC.
AMENDED AND RESTATED DIRECTOR COMPENSATION PLAN
Adopted by the Board of Directors on May 4, 2015


1.     Purpose. In order to attract and retain highly qualified individuals to
serve as members of the Board of Directors of Tumi Holdings, Inc. (the
“Company”), the Company has adopted this Tumi Holdings, Inc. Director
Compensation Plan (the “Plan”), effective on the day that it is adopted by the
Board of Directors of the Company.
2.     Eligible Participants. Any director of the Company who: (i) is not an
employee of the Company or any of its subsidiaries or affiliates, or (ii) unless
otherwise determined by the Board of Directors of the Company, is not an
affiliate (as such term is defined in Rule 144(a)(1) promulgated under the
Securities Act of 1933), employee, representative, or designee of an
institutional or corporate investor in the Company, is eligible to participate
in the Plan.
3.     Annual Retainer. Any eligible participant who serves as a director shall
receive an annual retainer of $50,000, paid in equal quarterly installments of
$12,500, in arrears, with a pro rata fee applicable to service for less than a
whole quarter.
4.    Non-Executive Chairman of the Board Annual Fee. Any director serving as
non-executive Chairman of the Board of Directors, shall receive an annual fee of
$25,000, paid in equal quarterly installments of $6,250, in arrears, with a pro
rata fee applicable to service for less than a whole quarter.
5.     Committee Chairperson Annual Fee. Unless otherwise approved by the Board
of Directors, any eligible participant who serves as the chairperson of a
regular and not a special committee of the Board of Directors of the Company
shall receive an annual fee of $10,000, paid in equal quarterly installments of
$2,500, in arrears, with a pro rata fee applicable to service for less than a
whole quarter, provided, however, that for the chairperson of the Audit
Committee of the Board of Directors of the Company, the annual fee shall be
$15,000 and the quarterly installments shall be $3,750, subject to the other
provisions of this Section 5.


6.     Annual Equity Award. Each eligible participant who is serving as a
director of the Company immediately following each Annual Meeting of
Stockholders (the “Award Date”) beginning with the Annual Meeting of
Stockholders held on May 4, 2015, shall receive an award of restricted stock
units for that number of shares of Common Stock of the Company with a value
equal to $80,000 (as used herein the value of each shares of Common Stock shall
be equal to the closing sale price (for the primary trading session) of the
Common Stock on the New York Stock Exchange or the national securities exchange
on which the Common Stock is then traded on the Award Date, or if the Award Date
is not a trading date on the next preceding trading day prior to the Award Date
(and if the Common Stock is not then traded on the New York Stock Exchange or a
national securities exchange, the fair market value of the Common Stock on such
date, as determined by the Board of Directors) (each, an “Annual Equity Award”).
The award shall be evidenced by a restricted stock unit agreement, which shall
provide that the restricted stock units will vest on the first anniversary of
the Award Date, provided that the recipient remains a director of the Company on
such vesting date. Notwithstanding the foregoing, if the participant ceases to
be a director of the Company due to (A) removal without cause, (B) resignation
upon request of a majority of the Board of Directors, other than for reasons the
Board of Directors determines to be cause, or (C) the failure to be re-elected
to the Board of Directors either because the Company fails to nominate the
participant for re-election or the participants fails to receive sufficient
stockholder votes, then, on the day the recipient ceases to so be a director of
the Company, a pro rata portion of the Annual Equity Award shall vest, based on
the portion of the vesting period that the participant served as a director of
the Company. The Annual Equity Award will immediately vest in the event of a
Change in Control (as defined in the restricted stock unit agreement).
7.     No Right to Continue as a Director. Neither this Plan, nor the payment of
any amounts hereunder, shall constitute or be evidence of any agreement or
understanding, express or implied, that the Company will retain any participant
as a director for any period of time.
8.     Administration. This Plan shall be administered by the Board of Directors
of the Company, whose construction and determinations shall be final.
9.     Amendment and Termination. This Plan may be amended, modified or
terminated by the Board of Directors at any time.


